Exhibit 10.21
TRANSDEL PHARMACEUTICALS, INC.
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
     This Separation Agreement and General Release of All Claims (“Separation
Agreement”) is made by and between Transdel Pharmaceuticals, Inc. (“Company”)
and Juliet Singh, Ph.D. (“Employee”) with respect to the following facts:
     A. Employee is currently employed by Company as its Chief Executive Officer
pursuant to an Employment Agreement dated June 27, 2007 (“Employment Agreement”)
and is currently a director on the Company’s Board of Directors (the “Board”).
Employee’s employment will cease effective February 17, 2010 (“Separation
Date”). Employee will receive the Severance benefit provided for in Section 9.3
of the Employment Agreement.
     B. During Employee’s employment, Employee has been granted options to
purchase an aggregate of 610,000 shares of Company’s common stock (the
“Options”) pursuant to the Company’s 2007 Incentive Stock and Awards Plan (the
“Plan”). As of Employee’s Separation Date 310,000 of Employee’s Option shares
have vested, while 300,000 Option shares remain unvested.
     C. The Company wishes to reach an amicable separation with Employee and
assist Employee’s transition to other employment. The parties desire to settle
all claims and issues that have, or could have been raised by Employee, in
relation to Employee’s employment with Company and arising out of or in any way
related to the acts, transactions or occurrences between Employee and Company to
date, including, but not limited to, Employee’s employment with Company or the
termination of that employment, on the terms set forth below.
     THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:
     1. Severance Package. Company agrees to provide Employee with the following
benefits (“Severance Package”) to which Employee is not otherwise entitled.
Employee acknowledges and agrees that this Severance Package constitutes
adequate legal consideration for the promises and representations made by
Employee in this Agreement.
          1.1 Voluntary Resignation of Employment and Director Position. In
exchange for the promises set forth herein, Employee is voluntarily resigning
her employment and all positions Employee holds with Company, including all
officer positions and her position as a director on the Board, effective
February 17, 2010 at 5:00 p.m. (Pacific). In order to facilitate her
resignation, Employee agrees to execute the Resignation Notice, attached hereto
as Exhibit A, concurrently with this Agreement. Company shall list on its Form
8-K and its press release that the reason for Employee’s separation from
employment with Company was a voluntary resignation.
          1.2 Accelerated Severance Payment. Pursuant to Section 9.3 of the
Employment Agreement, the Company shall pay Employee twelve (12) months of her
continued base salary (the “Severance Payment”). The payment of the Severance
Payment will be made in accordance with the Company’s standard payroll practices
(i.e., payments made twice monthly on the fifteenth and last day of each month),
with the first payment due on February 28, 2010. Notwithstanding the foregoing,
if the Company completes an equity financing in which it raises at least $5
million through the issuance of its securities, the Company’s duty to make the
Severance Payment shall accelerate, and the Company shall pay any remaining
balance of the Severance Payment within ten (10) days of the closing of the
financing.

1



--------------------------------------------------------------------------------



 



          1.3 Acceleration of Vesting of Unvested Stock Options. Employee was
previously granted, pursuant to the Company’s Plan, options to purchase up to
610,000 shares of common stock (the “Options”). As of the Separation Date,
310,000 shares subject to the Options will be vested and exercisable.
Notwithstanding anything in the Stock Option Agreements evidencing the Options
(the “Stock Option Agreements”) to the contrary, the Company agrees to
accelerate the vesting of all of Employee’s 300,000 unvested shares of common
stock subject to the Options (the “Acceleration Shares”), such that Employee
shall be vested in all of the shares subject to the Options as of the Separation
Date (including the Acceleration Shares).
          1.4 Extension of Exercise Period. The Company agrees to amend the
terms of the Stock Option Agreements evidencing the Options to provide that
Employee will have three years from the Separation Date in which to exercise all
or a portion of the Options. Except as specifically amended herein, Employee
acknowledges that she must exercise her vested options in accordance with the
terms and conditions of the Stock Option Agreements evidencing her Options.
          1.5 Consulting Agreement. In exchange for the promises set forth
herein, the Company agrees to enter into a Consulting Agreement with Employee,
in the form attached hereto as Exhibit B.
          1.6 Health Benefits. For purposes of clarity, Employee shall be
entitled to the continued health benefits as provided in Section 9.3 of the
Employment Agreement.
     2. Cooperation. Employee agrees that for the next thirty (30) days Employee
shall make herself reasonably available by telephone to answer questions and
assist Company with the transition of Employee’s duties as may be reasonably
necessary in Company’s discretion. As part of this cooperation, Employee shall
provide Company with Employee’s professional contact information including, but
not limited to, the names, titles, company affiliation, telephone numbers,
physical addresses, and email addresses for all of potential investors Employee
has had contact with during the last twelve (12) months.
     3. Covenant Not to Solicit Stockholders. Through December 31, 2010,
Employee covenants not to solicit votes or encourage other stockholders of
Company to take actions or to vote their shares of stock against or in a manner
contrary to the actions or matters recommended to Company’s stockholders for
approval by a majority of the Board.
     4. Restriction on Transfer of Common Stock. In addition to any other
restrictions and limitations on the transfer of any common stock Employee holds
as of the Separation Date (the “Securities”) under the applicable federal and
state securities laws and the other agreements to which Employee is bound,
Employee agrees from the Separation Date through the later of (a) 90 days after
the Separation Date or (b) the term of the Consulting Agreement (as defined in
Section 2.3 of the Consulting Agreement), each sale of the Securities (which
shall include any offer, pledge, contract to sell, any option, right or warrant
to sell, lend, or otherwise transfer or dispose of, directly or indirectly, any
of the economic consequences of ownership of the Securities) shall be made in
compliance with the volume restrictions applicable to an “affiliate” of Company
under Rule 144 of the Securities Exchange Act of 1933, as amended.
     5. Mutual General Release.
          5.1 General Release by Employee. Employee unconditionally, irrevocably
and absolutely releases and discharges Company, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
affiliated entities of

2



--------------------------------------------------------------------------------



 



Company, past and present, as well as Company’s employees, officers, directors,
agents, successors and assigns (collectively, “Released Parties”), from all
claims related in any way to the transactions or occurrences between them to
date, to the fullest extent permitted by law, including, but not limited to,
Employee’s employment with Company, the termination of Employee’s employment,
and all other losses, liabilities, claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with
Company. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to, alleged violations of
the California Labor Code, the California Fair Employment and Housing Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, and
all claims for attorneys’ fees, costs and expenses. Employee expressly waives
Employee’s right to recovery of any type, including damages or reinstatement, in
any administrative or court action, whether state or federal, and whether
brought by Employee or on Employee’s behalf, related in any way to the matters
released herein. However, this general release is not intended to bar any claims
that, by statute, may not be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits, and statutory indemnity.
               Employee acknowledges that Employee may discover facts or law
different from, or in addition to, the facts or law that Employee knows or
believes to be true with respect to the claims released in this Separation
Agreement and agrees, nonetheless, that this Separation Agreement and the
release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
               Employee declares and represents that Employee intends this
Separation Agreement to be complete and not subject to any claim of mistake, and
that the release herein expresses a full and complete release and Employee
intends the release herein to be final and complete. Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.
          5.2 General Release by Company. The Company, on behalf of itself, its
affiliates, successors, heirs, administrators, and assigns, as well as Company’s
officers and directors, fully and forever releases Employee, her heirs,
administrators and assigns (collectively, “Employee Released Parties”) from any
and all claims, losses, liabilities, actions, causes of actions, demands,
rights, damages, costs and expenses of any kind, to the fullest extent permitted
by law, arising out Employee’s employment or services as an officer or director,
except for any claims or causes of action based on fraud, known or unknown,
suspected or unsuspected This release is intended to have the broadest possible
application and includes but is not limited to any tort other than fraud,
contract, common law, constitutional or other statutory claims.
          5.3 Company and Employee each acknowledge that they may discover facts
or law different from, or in addition to, the facts or law that they know or
believe to be true with respect to the claims released in this Separation
Agreement and agree, nonetheless, that this Separation Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them.
          5.4 Company and Employee each declare and represent that they intend
this Separation Agreement to be complete and not subject to any claim of
mistake, and that the release herein expresses a full and complete release and
Company and Employee each intend the release herein to be final and complete.
Company and Employee each

3



--------------------------------------------------------------------------------



 



execute this release with the full knowledge that this release covers all
possible claims against the Released Parties, to the fullest extent permitted by
law.
     6. California Civil Code Section 1542 Waiver. Company, on behalf of itself,
its affiliates, successors, heirs, administrators, and assigns, and Employee, on
her behalf, each expressly acknowledge and agree that all rights under
Section 1542 of the California Civil Code are expressly waived. That section
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     7. Representation Concerning Filing of Legal Actions. Employee represents
that, as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency. Employee further agrees that, to the fullest extent
permitted by law, Employee will not prosecute, nor allow to be prosecuted on
Employee’s behalf, in any administrative agency, whether state or federal, or in
any court, whether state or federal, any claim or demand of any type related to
the matters released in this Separation Agreement; provided, however, that
Employee may file a claim for unemployment benefits and the Company will not
take any actions to dispute or challenge Employee’s claim to unemployment
benefits.
     8. Mutual Nondisparagement. Employee agrees that Employee will not make any
written or verbal statements, or encourage others to make any such statements,
that defame, disparage or criticize the personal or business reputation,
practices or conduct of Company or any of the other Released Parties. In
exchange for Employee’s promises set forth herein, neither the Company nor the
members of its Board of Directors will make, and the Company agrees to instruct
its officers to not make, any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize Employee or Employee’s personal and/or business reputation.
     9. Confidentiality and Return of Company Property. Employee understands and
agrees that as a condition of receiving the Severance Package in paragraph 1,
all Company property must be returned to Company; provided, however, the
Employee shall be entitled to keep the blackberry and computer she used during
her service at the Company (the “Employee Retained Property”). By signing this
Separation Agreement, Employee represents and warrants that Employee has
returned to Company all Company property, data and information belonging to
Company (other than the Employee Retained Property) and agrees that Employee
will not use or disclose to others any confidential or proprietary information
of Company or the Released Parties (including any confidential or proprietary
information of the Company or the Release parties contained on the Employee
Retained Property). In addition, Employee agrees to keep the terms of this
Separation Agreement confidential between Employee and Company, except that
Employee may tell Employee’s immediate family and attorney or accountant, if
any, as needed, but in no event should Employee discuss this Separation
Agreement or its terms with any current or prospective employee of Company. The
Company agrees to allow a representative of Employee to pick up all of
Employee’s personal property at the Company’s premises on Friday, February 19,
2010 at 4:00 p.m., or at such other time mutually agreed by the Company and
Employee.
     10. Continuing Obligations. Employee further agrees to comply with the
continuing obligations regarding confidentiality set forth in the surviving
provisions of Company’s Information and Inventions Agreement previously signed
by Employee.

4



--------------------------------------------------------------------------------



 



11. Consideration Period. Employee has until 5:00 p.m. on February 17, 2010 to
consider whether or not to enter into this Separation Agreement. This Separation
Agreement shall not become effective or enforceable until the day Employee signs
this Separation Agreement (“Effective Date”). If the signed Separation Agreement
is not received by Company’s legal counsel, Jeff Thacker, DLA Piper, 4365
Executive Drive, Suite 1100, San Diego, CA 92121-2133, Fax No. (858) 638-5128,
by 5:00 p.m. Pacific Time on February 17, 2010, Company will assume that
Employee is not interested in the Severance Package, the offer will be
automatically withdrawn and Company will terminate Employee’s employment without
Cause on the Separation Date.
     12. No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
     13. Severability. In the event any provision of this Separation Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.
     14. Legal Representation. Employee acknowledges and agrees that DLA Piper
LLP (US) represents only the Company with respect to her separation of
employment from Company and this Separation Agreement and that it does not
represent Employee. In addition, Employee acknowledges and agrees that she has
obtained her own legal counsel to review and negotiate the terms of this
Separation Agreement.
     15. Full Defense. This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Employee or the Company, as applicable. Employee agrees that in the event an
action or proceeding is instituted by the Released Parties in order to enforce
the terms or provisions of this Separation Agreement, the Released Parties shall
be entitled to an award of reasonable costs and attorneys’ fees incurred in
connection with enforcing this Separation Agreement, to the fullest extent
permitted by law. Company agrees that in the event an action or proceeding is
instituted by the Employee Released Parties in order to enforce the terms or
provisions of this Separation Agreement, the Employee Released Parties shall be
entitled to an award of reasonable costs and attorneys’ fees incurred in
connection with enforcing this Separation Agreement, to the fullest extent
permitted by law.
     16. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.

5



--------------------------------------------------------------------------------



 



     17. Entire Agreement; Modification. This Separation Agreement, including
the surviving provisions of Company’s Information and Inventions Agreement
previously executed by Employee and Company’s Plan and related stock option
agreements, the sections of the Employment Agreement referenced herein and the
Consulting Agreement are intended to be the entire agreement between the parties
and supersedes and cancels any and all other and prior agreements, written or
oral, between the parties regarding the subject matters in the Separation
Agreement and the Consulting Agreement. This Separation Agreement may be amended
only by a written instrument executed by all parties hereto.
THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

             
Dated: 2/17/10
      By:   /s/ Juliet Singh
 
           
 
          Juliet Singh
 
           
 
      Transdel Pharmaceuticals, Inc.
 
           
Dated: 2/17/10
      By:   /s/ John Lomoro
 
           
 
          John Lomoro

6